In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

Nos. 06-4332 & 06-4334
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                                v.

JOSE A. AMARAL-ESTRADA and
EVARARDO LIRA-ESQUIVEL,
                                    Defendants-Appellants.
                         ____________
           Appeals from the United States District Court
    for the Southern District of Indiana, Indianapolis Division.
           No. 05 CR 43—Sarah Evans Barker, Judge.
                         ____________
ARGUED SEPTEMBER 27, 2007—DECIDED DECEMBER 5, 2007
                   ____________


 Before BAUER, RIPPLE, and KANNE, Circuit Judges.
  BAUER, Circuit Judge. Defendants-Appellants Jose A.
Amaral-Estrada and Evarardo Lira-Esquivel appeal from
the district court’s denials of their respective Motions to
Suppress Evidence. For the reasons stated below, we
affirm the district court’s denial of the motions.


                       I. Background
  On May 9, 2005, agents of the Drug Enforcement Agency
(“DEA”) were conducting surveillance on 5352 W. Deming
Place in Chicago, Illinois in search of Freddy Adan Sosa-
2                                  Nos. 06-4332 & 06-4334

Verdeja for whom an arrest warrant had been issued.
Sosa-Verdeja was a fugitive wanted in connection with
federal drug-related crimes which involved transporting
cocaine with cars.
  On May 3, 2005, the DEA sought and received a court
order from a magistrate judge for the application and use
of a pen register and trap-and-trace device, and
to determine certain telephone information using the
cellular telephone number of Sosa-Verdeja’s phone. The
DEA’s surveillance involved tracking cellular site infor-
mation on Sosa-Verdeja’s cell phone, which turns a cell
phone’s emitted signal, as it searches for a cell tower, into
a tracking device. This surveillance allowed DEA agents
to pinpoint the location of the cell phone at one of the
three residential units located at 5352 W. Deming Place.
  While the agents conducted surveillance on 5352 W.
Deming Place on May 9, 2005, DEA Special Agent Chris-
topher O’Reilly was informed by another law enforcement
officer that a Chrysler M300 had been seen in the alley
north of Deming Place from Long Street and the driver of
that car resembled Sosa-Verdeja.1 The Chrysler M300
was driven by Amaral-Estrada with a male passenger.
Amaral-Estrada pulled out of the alley and continued
for about a block before parking the car on Drummond
Street. Agent O’Reilly followed Amaral-Estrada from the
alley by 5352 W. Deming Place to Drummond Street,
where he observed Amaral-Estrada and his passenger
get out of the car, look around as if to see if they were
being watched or followed, and then proceed to walk
back around the block towards 5352 W. Deming Place.
  About fifteen minutes after Amaral-Estrada and his
passenger had exited the vehicle, Agent O’Reilly parked
his car, got out and identified himself as a police officer


1
 The DEA agents conducting the surveillance had been given a
wallet-sized photo of Sosa-Verdeja to identify him.
Nos. 06-4332 & 06-4334                                   3

and requested identification from the two men. Agent
O’Reilly detained Amaral-Estrada to conduct a pat-down
search of his person, during which Agent O’Reilly re-
moved all of the items from Amaral-Estrada’s pockets,
including cell phones and a set of Chrysler keys. Agent
O’Reilly then inspected the Mexican driver’s license and
voter registration card provided by Amaral-Estrada, both
of which bore the name of Amaral-Estrada, not Sosa-
Verdeja. At this time, Amaral-Estrada stated that he did
not speak or understand English, so Agent O’Reilly and
the other DEA Agents that had arrived at the scene
contacted Spanish-speaking DEA Task Force Officer
Mario Elias via a two-way radio so that Officer Elias could
translate Agent O’Reilly’s questions into Spanish and
Amaral-Estrada’s answers into English. In answering
these questions, Amaral-Estrada replied that he and his
passenger were walking around looking for an apart-
ment to rent in the area, and that they came from
Bensonville, Illinois. When Agent O’Reilly asked them
how they got to Chicago from Bensonville, they could not
provide an answer. Amaral-Estrada also denied any
knowledge of the Chrysler M300 that Agent O’Reilly saw
him driving minutes earlier.
  At the evidentiary hearing, Amaral-Estrada stated that
he never denied driving the Chrysler M300 and that he
simply stated that he did not own the car, but that he
told Agent O’Reilly (via Officer Elias’s translation) that
he had driven the car to Chicago. Amaral-Estrada further
explained at the hearing that Sosa-Verdeja had lent him
the car about a week earlier and that Sosa-Verdeja had
instructed him to drive to a specific Walgreens, go inside,
and that while he was inside, someone would enter the
back seat of the car and put something in it. Amaral-
Estrada testified that he did as he was told by Sosa-
Verdeja, and indeed upon his return to the car after
visiting Walgreens, a large black duffel bag was in the
back seat. Amaral-Estrada also testified that he did not
4                                    Nos. 06-4332 & 06-4334

care about the bag in the back seat because it was not
his bag and it was not his car.
  Returning to the sequence of events of May 9, 2005,
Agent O’Reilly detained Amaral-Estrada and his passen-
ger for lying when Amaral-Estrada denied any connec-
tion with or knowledge of the Chrysler M300 that he had
seen Amaral-Estrada drive, park, and exit prior to stop-
ping him on foot.
  Agent O’Reilly placed Amaral-Estrada in the back seat
of his police car and drove back to where the Chrysler
M300 was parked. Agent O’Reilly then surveyed
the Chrysler M300 for about thirty or forty minutes
because he suspected that a “drug drop” was underway.2
When no activity involving the Chrysler M300 occurred,
Agent O’Reilly approached the car and saw the black
duffel bag on the back seat. Agent O’Reilly admitted that
nothing about the exterior of this bag indicated that it
was filled with contraband. Using the two-way radio
again so that Officer Elias could translate for Agent
O’Reilly and Amaral-Estrada, Agent O’Reilly asked about
the bag. Amaral-Estrada denied that the bag belonged to
him and again denied that he had ever been inside the car.
Using the Chrysler keys obtained from Amaral-Estrada’s
pocket during the pat-down search, Agent O’Reilly un-
locked the Chrysler car door using the remote entry
device.3



2
   A drug drop is an event in which drug-trafficking organiza-
tions leave contraband in an inconspicuous location for some-
one else to pick up, such as a parked car in this case. Agent
O’Reilly testified that he has witnessed approximately twenty
drug drops during his career in law enforcement.
3
  At the evidentiary hearing, Amaral-Estrala stated that he
could not understand everything that was being asked by Officer
Elias over the two-way radio because the radio kept cutting out.
Nos. 06-4332 & 06-4334                                           5

  After Amaral-Estrada had again denied any connec-
tion to the car, Agent O’Reilly opened the car door and
looked inside the duffel bag. The bag contained U.S.
currency in an amount later determined to be $254,947.00.
After discovering its contents, Agent O’Reilly removed
the bag from the car. Shortly thereafter, Officer Elias
arrived at the scene and read Amaral-Estrada his Miranda
rights in Spanish.
   With Amaral-Estrada in custody, Agent O’Reilly and
Special Agents Gerald Dooley and Sam Ginelli returned to
the apartment building at 5352 W. Deming Place where
the agents decided to do “knock and talks” with the
residents to seek consent to search the residential units
of the building pinpointed by Sosa-Verdeja’s cell phone
signal. The agents entered through the unlocked common
entrance that led them to the common foyer and staircase.
They proceeded down to the basement unit and knocked,
but no one answered. The agents then went to the first-
floor unit and knocked, but again no one answered. The
agents then went to the second floor apartment where,
from the hallway, they could hear a television playing
inside. Agent O’Reilly knocked on the door, and Maria
Leticia Verdeja-Sanchez answered.
   From this point on, the testimony of the parties
varies greatly. Verdeja-Sanchez says that as soon as
she unlocked the apartment door, the agents pushed it
open, held her at gun point, handcuffed her, and threw her
to the floor.4 According to the agents, Verdeja-Sanchez
opened the door slightly and Agent O’Reilly asked her
if she spoke English, to which she responded “a little.”


4
   Prior to her evidentiary hearing, Verdeja-Sanchez’s contended
(in her fact recitals in court filings) that after opening the door
a little, the agents pushed the door open so quickly that it
knocked her to the floor.
6                                     Nos. 06-4332 & 06-4334

Agent O’Reilly then asked her if there was anyone else in
the apartment, to which she answered “no.” Next, Agent
O’Reilly showed Verdeja-Sanchez the wallet-sized picture
of Sosa-Verdeja and asked if she knew the man in the
picture. She again responded “no.”5 In viewing the picture,
Verdeja-Sanchez leaned forward to see the picture more
clearly and the apartment door was opened wider, provid-
ing the agents with a broader view into the apartment.
With this broader view, the agents were able to see a
person’s arm on the couch inside the apartment. Agent
O’Reilly then pushed open the door, entered the apart-
ment, approached the man on the couch, and asked him
to present identification.6 That man was Defendant-
Appellant Lira-Esquivel, the husband of Verdeja-Sanchez.
  At the same time that Agent O’Reilly entered the
apartment, Agent Dooley called Sosa-Verdeja’s cell phone
number that the agents were monitoring to locate Sosa-
Verdeja. Immediately, a cell phone on the coffee table
in the apartment began to ring. At this point, the other
agents entered the apartment and detained Lira-Esquivel
and Verdeja-Sanchez so they could conduct a protective
sweep of the apartment to determine if anyone else,
particularly Sosa-Verdeja, was in the apartment. When
they found no one else in the apartment, one of the agents
searched the couch area where Lira-Esquivel had been
sitting, and discovered a loaded nine millimeter handgun
tucked into the cushions.
  About twenty minutes later, Officer Elias arrived at the
apartment to translate for the agents, Lira-Esquivel, and
Verdeja-Sanchez. In Spanish, Officer Elias advised Lira-


5
    Verdeja-Sanchez was in fact Sosa-Verdeja’s mother.
6
  It is undisputed that the agents did not have a search war-
rant for the apartment at the time they entered it.
Nos. 06-4332 & 06-4334                                       7

Esquivel and Verdeja-Sanchez of their Miranda rights
both orally and in writing, and presented them with
consent forms to search the apartment. Lira-Esquivel
asked if he was required to agree to the search of the
apartment; Officer Elias told him in Spanish that he could
refuse, but that the agents could seek a search warrant.
Lira-Esquivel then agreed to allow the search and signed
the Spanish consent to search form. Verdeja-Sanchez
also signed the consent to search form, but claims she
did so because she was scared.
  After receiving consent to search the apartment and
conducting a thorough search, the agents recovered about
twelve kilograms of cocaine and more than 300 used
kilogram wrappings for cocaine from the premises. Several
notebooks of drug ledgers and $20,000 in U.S. currency
were also found.7 Lira-Esquivel and Verdeja-Sanchez
were both taken into custody, although Verdeja-Sanchez
was later released.
  On July 12, 2005, a five-count superceding indictment
was filed in the Southern District of Indiana. Count One
charged Defendants-Appellants Amaral-Estrada and Lira-
Esquivel with conspiracy to possess with intent to dis-
tribute five kilograms or more of a mixture or substance
containing a detectable amount of cocaine, a Schedule II
Narcotic Controlled Substance, in violation of 21 U.S.C.
§§ 841(a)(1) and 846. Both Amaral-Estrada and Lira-
Esquivel moved to suppress the evidence obtained during
their arrests and the searches of the car and apartment,
respectively, alleging Fourth Amendment violations.
Specifically, Amaral-Estrada claimed that the DEA


7
  Agent O’Reilly also interviewed the apartment’s landlord, who
stated that he rented the apartment and garage to Sosa-Verdeja.
The landlord was able to identify the man in the wallet-sized
photo as Sosa-Verdeja.
8                                  Nos. 06-4332 & 06-4334

agents lacked probable cause to search the car, or stop,
question, detain, and arrest him. Lira-Esquivel also
argued that the DEA agents lacked probable cause to enter
his apartment and to search and arrest him. He also
challenged the government’s use of the cell site informa-
tion to track Sosa-Verdeja’s cell phone.
  In an unpublished opinion dated June 30, 2006, the
district court found that Amaral-Estrada lacked standing
to challenge the search of the Chrysler M300 because
he did not have a legitimate privacy interest in the car
under the facts presented by the parties. The district
court also found that the agents had reasonable sus-
picion to stop and question Amaral-Estrada to determine
whether he was Sosa-Verdeja. Based on Amaral-Estrada’s
failure to present documentation of his legal status in the
United States, in addition to his lie to the agents about
not having knowledge of the Chrysler M300 they saw
him park just moments earlier, the district court con-
cluded that the agents had probable cause to suspect that
Amaral-Estrada was illegally in the country and that he
had lied to federal agents. The district court held that the
agents acted constitutionally when they detained and
arrested him.
  The district court similarly found that Lira-Esquivel
lacked standing to challenge the government’s surveillance
methods used on a cell phone that was not his. Finally, the
district court determined that, based on the totality of the
circumstances present at the time of the apartment entry,
the agents had probable cause to enter the apartment and
search Lira-Esquivel. Specifically, the district court
credited the agents’ testimony that they saw the arm of
another person on the couch shortly after Verdeja-Sanchez
had told them that no one else was in the apartment,
which again amounted to probable cause for lying to an
agent.
Nos. 06-4332 & 06-4334                                   9

  After the district court denied their respective Motions
to Suppress Evidence, both Defendants-Appellants en-
tered conditional guilty pleas maintaining their rights to
appeal the suppression rulings. They were each sentenced
to ninety months’ imprisonment.


                     II. Discussion
  Amaral-Estrada appeals the district court’s holdings
(1) that he lacked standing to assert a Fourth Amend-
ment violation with regard to the search of the Chrysler
M300; (2) that there was probable cause to stop, question,
detain, and arrest him; and (3) that the search of the
vehicle was supported by probable cause.
  Lira-Esquivel appeals the district court’s findings
(1) that the agents had probable cause to enter the apart-
ment and search and arrest him; (2) that he lacked
standing to challenge the government’s use of cell site
information to track a cell phone in his apartment; and
(3) that the arrest warrant for Sosa-Verdeja satisfied the
search warrant and probable cause requirements neces-
sary to obtain the cell site information for the cell phone
found in his apartment.
  We review the district court’s factual findings for clear
error and questions of law or mixed questions de novo.
United States v. Parker, 469 F.3d 1074, 1077 (7th Cir.
2006); United States v. Grap, 403 F.3d 439, 443 (7th Cir.
2005). Since the resolution of a motion to suppress is a
fact-specific inquiry, we give deference to the credibility
determinations of the district judge, who had the opportu-
nity to listen to testimony and observe the demeanor of
witnesses at the suppression hearing. Parker, 469 F.3d at
1077; United States v. Marshall, 157 F.3d 477, 481 (7th
Cir. 1998). In other words, “a district judge’s credibility
determination will not be disturbed unless it is completely
10                                 Nos. 06-4332 & 06-4334

without foundation.” United States v. Huebner, 356 F.3d
807, 812 (7th Cir. 2004) (quoting United States v. Salyers,
160 F.3d 1152, 1162 (7th Cir. 1998)). “A finding is clearly
erroneous when, although there is evidence to support it,
the reviewing court is left with the definite and firm
conviction a mistake has been committed.” United States
v. Veras, 51 F.3d 1365, 1370 (7th Cir. 1995).


  A. Issues Raised by Amaral-Estrada
      1. The Search of the Chrysler M300
  Amaral-Estrada contends that the district court erred in
finding that he lacked standing to challenge the search of
the Chrysler M300. Specifically, the district court found
that because Amaral-Estrada had borrowed the car
from Sosa-Verdeja and that Amaral-Estrada knew others
would be entering the car while he possessed it, Amaral-
Estrada lacked an expectation of privacy in the car. This
was evidenced by the Walgreens incident where the
duffel bag was placed in the car.
  A criminal defendant cannot assert a privacy interest
on behalf of someone else. United States v. Mendoza, 438
F.3d 792, 795 (7th Cir. 2006). Rather, a defendant charged
with a crime of possession can only claim the benefits of
the exclusionary rule if his own Fourth Amendment rights
have been violated. Id. (citing United States v. Salvucci,
448 U.S. 83, 85 (1980)). A driver who borrows a car with
the owner’s permission may acquire standing to challenge
the search of the vehicle only if he can establish that he
has a legitimate expectation of privacy in it or in the area
searched. United States v. Jackson, 189 F.3d 502, 508 (7th
Cir. 1999). A reasonable expectation of privacy is present
when (1) the defendant exhibits an actual or subjective
expectation of privacy, and (2) the expectation is one that
society is prepared to recognize as reasonable. Mendoza,
Nos. 06-4332 & 06-4334                                   11

438 F.3d at 795 (citing Katz v. United States, 389 U.S. 347,
361 (1967)); see Kyllo v. United States, 533 U.S. 27, 33
(2001).
  Amaral-Estrada failed to manifest any sort of actual or
subjective expectation of privacy. Instead, Amaral-Estrada
possessed the car for the purposes of transporting contra-
band, such as the U.S. currency seized from the back seat.
His expectations while using the car were that others
would enter the vehicle, taking and/or leaving items
therein. Furthermore, when the federal agents asked
Amaral-Estrada about the vehicle, Amaral-Estrada
denied any knowledge of the car. Amaral-Estrada also
testified that he did not care about the bag in the back
seat of the Chrysler M300 because it was not his bag
and not his car. Under these facts reasonably relied upon
by the district court, Amaral-Estrada failed to exhibit any
legitimate privacy interest in the Chrysler M300 and
therefore lacks standing to challenge the search of the
vehicle; therefore we need not address his third issue on
appeal as to whether there was probable cause to search
the Chrysler M300.


      2. The Terry Stop and Subsequent Arrest of
         Amaral-Estrada
  Amaral-Estrada’s second argument on appeal is that
the federal agents lacked probable cause to stop, question,
detain, and arrest him. We review this issue de novo. As
Amaral-Estrada’s brief recognized, under Terry v. Ohio,
police officers may conduct a brief investigatory stop of a
suspect if they have reasonable suspicion based on
articulable facts that a crime is about to be or has been
committed. 392 U.S. 1, 30 (1968); United States v.
Wimbush, 337 F.3d 947, 949 (7th Cir. 2003). “Reasonable
suspicion” must be based on some objective manifestation
12                                 Nos. 06-4332 & 06-4334

that the suspect is involved in criminal activity. Wimbush,
337 F.3d at 949. The likelihood of criminal activity need
not rise to probable cause and falls well short of a prepon-
derance of the evidence standard. Id. at 949-50 (citing
United States v. Arvizu, 534 U.S. 266, 274 (2002)). Courts
examine the reasonableness of a stop based on the
totality of the circumstances known to the officer at the
time of the stop. Id. at 950; United States v. Jackson, 300
F.3d 740, 745-46 (7th Cir. 2002). Probable cause to
make an arrest exists where the facts and circumstances
within the officer’s knowledge are sufficient to warrant a
prudent man’s belief that the suspect has committed or
was committing an offense. Beck v. Ohio, 379 U.S. 89, 91
(1964); United States v. Breit, 429 F.3d 725, 728 (7th Cir.
2005).
  When the federal agents decided to follow Amaral-
Estrada in the Chrysler M300, they did so suspecting
that Amaral-Estrada was the fugitive, Sosa-Verdeja.
While following Amaral-Estrada, the agents saw him exit
the Chrysler M300, and walk around the neighborhood,
frequently looking over his shoulder as if to see if someone
was following him. Based on their suspicion that he might
be Sosa-Verdeja and that a drug drop might be underway,
Agent O’Reilly stopped Amaral-Estrada and asked for
identification. While this may have satisfied the agents’
reasonable suspicion as to Amaral-Estrada’s identity,
probable cause was established for his arrest when
Amaral-Estrada lied to them, a violation of 18 U.S.C.
§ 1001 (false statements to a federal agent). Specifically,
Amaral-Estrada denied any knowledge of the Chrysler
M300 that Agent O’Reilly had just seen him park and exit
moments earlier. For this reason alone, the agents had
probable cause to detain and arrest Amaral-Estrada. The
district court’s denial of Amaral-Estrada’s Motion to
Suppress Evidence is therefore affirmed.
Nos. 06-4332 & 06-4334                                     13

    B. Issues Raised by Lira-Esquivel
       1. Probable Cause to Enter the Apartment and
          Search and Arrest Lira-Esquivel
  Lira-Esquivel appeals the district court’s finding that
the agents had probable cause to enter his private resi-
dence, and to search and arrest him.8 Specifically, Lira-
Esquivel contends that the district court clearly erred in
finding that the agents at the door of Lira-Esquivel’s
apartment could have seen the arm of a person on the
couch based on the positioning of the door in relation to the
couch. Lira-Esquivel also claims that Verdeja-Sanchez
could not have understood the agents’ question of whether
anyone else was in the apartment, despite her statement
that she understood English “a little” and responding “no”
to the question. Lira-Esquivel hinges his argument on the
district court’s factual determinations that he asserts
were clearly erroneous. Lira-Esquivel does not contest
that probable cause existed to enter the apartment, and
to search and arrest Lira-Esquivel under the facts deter-
mined to be true by the district court. We review this
purely factual challenge for clear error only. See Parker,
469 F.3d at 1077.
   Lira-Esquivel’s first factual challenge is whether the
couch was visible from the agents’ position at the door-
way of the apartment. It is undisputed that the door was
open wider than the pictures presented to the district court
illustrated, and that the couch was certainly visible when
the door was opened all the way. Based on the testimony
provided at the evidentiary hearing, it was not clearly
erroneous for the district court to conclude that the door


8
  Lira-Esquivel makes no direct argument why the agents lacked
probable cause to search and arrest him, and instead focuses
his argument on the lack of probable cause to enter his apart-
ment.
14                                 Nos. 06-4332 & 06-4334

was open far enough for the agents to see the couch. In
other words, it was not clear error for the district court to
believe the testimony of the agents. The evidence pre-
sented by Lira-Esquivel, when taken as true, may question
the accuracy of the agents’ statements, but it does not
definitively negate them. Therefore, the district court did
not clearly err in determining that the agents could have
seen an arm on the couch, and that the agents then
concluded that Verdeja-Sanchez had lied to them.
  Turning to Lira-Esquivel’s second factual challenge, that
Verdeja-Sanchez could not have understood the agents’
questions, we again find no error. At the time the agents
knocked at Lira-Esquivel’s door, the agents were law-
fully in the unsecured common areas of the multi-unit
building. When Verdeja-Sanchez opened the door to the
agents, she appeared to understand their question re-
garding her ability to speak English, appropriately re-
sponding “a little.” She also provided a coherent and
appropriate—even if untruthful—response of “no” to the
question of whether anyone else was in the apartment with
her. Based on these two responses, it was not an obvious
mistake for the district court to find that Verdeja-Sanchez
understood the questions posed to her, and that she knew
she was lying in her response to the latter inquiry.
   In short, the agents lawfully entered the common areas
of 5352 W. Deming Place, and lawfully proceeded to knock
at Lira-Esquivel’s door, which was opened by his wife,
Verdeja-Sanchez. While the door was partially open, and
immediately after Verdeja-Sanchez had told the agents
that no one else was in the apartment, the agents saw
the arm of another person on a couch inside the apart-
ment. Whether the agents believed that Verdeja-Sanchez
lied because she was being held against her will by the
person on the couch or because she was harboring the
fugitive, Sosa-Verdeja, exigent circumstances to enter
the apartment existed. Because exigent circumstances
Nos. 06-4332 & 06-4334                                  15

existed, the agents had probable cause to enter Lira-
Esquivel’s home. See Leaf v. Shelnutt, 400 F.3d 1070, 1081
(7th Cir. 2005) (“A warrantless search is permissible
under the Fourth Amendment when police have a rea-
sonable belief that exigent circumstances require im-
mediate action and there is no time to secure a warrant.”);
United States v. Jenkins, 329 F.3d 579, 581 (7th Cir. 2003)
(Exigent circumstances exist “when the police reasonably
fear for the safety of someone inside the premises.”)
(internal quotations omitted). Therefore, all evidence
against Lira-Esquivel was lawfully obtained and the
Motion to Suppress was properly denied.


     2. The Government’s Surveillance of the Cell
        Phone (and the Effect of Sosa-Verdeja’s
        Arrest Warrant Thereon)
  Lira-Esquivel asserts that the district court erred in
concluding that he lacked standing to challenge the gov-
ernment’s use of the cell site information to track Sosa-
Verdeja’s cell phone in his private residence. We need not
review this issue in light of our determination maintain-
ing the legality of the entry to and search of Lira-
Esquivel’s apartment, and his subsequent arrest. Nor do
we need to address the effect of Sosa-Verdeja’s arrest
warrant on the right of entry for this same reason. Again,
all evidence obtained was done within the bounds of the
law.


                    III. Conclusion
  For the reasons stated above, the district court did not
err in denying both Amaral-Estrada’s and Lira-Esquivel’s
Motions to Suppress Evidence. The district court’s orders
are AFFIRMED.
16                             Nos. 06-4332 & 06-4334

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—12-5-07